Citation Nr: 0516805	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  03-13 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for residuals of a low 
back strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from January 1977 to May 1982.

This comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied entitlement to a rating in excess of 20 percent for 
residuals of low back strain.  

As recently as May 2003, the veteran related that he wanted 
to pursue a claim of entitlement to a total rating based on 
individual unemployability.  The matter is referred to the RO 
for appropriate action.


FINDING OF FACT

The veteran's residuals of a low back strain are not 
productive of severe limitation of motion, severe 
intervertebral disc syndrome, severe lumbosacral strain, nor 
are they productive of anklyosis, forward flexion of the 
thoracolumbar spine to 30 degrees or less, or objectively 
confirmed incapacitating episodes having a total duration of 
at least four weeks during the past 12 months.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a low back strain have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 (in 
effect prior to September 23, 2002); 4.71a, Diagnostic Code 
5293 (in effect prior to September 26, 2003); 4.71a, 
Diagnostic Code 5243 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 2001, the veteran submitted an informal claim 
seeking a rating in excess of 20 percent for residuals of a 
low back strain.  Disability ratings are determined by 
applying the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule).  38 C.F.R. § 1155.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the disability at issue.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary 
considerations, except as noted below, which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

During the pendency of this appeal, the rating criteria 
pertaining to disabilities of the spine were revised.  The 
old regulatory provisions may be applied throughout the 
period on appeal, if they are more favorable to the veteran's 
claim.  The new regulatory provisions may be applied from and 
after the effective date of the revision.  VAOPGCPREC 03-00.  
In this case, after review of the evidence and applicable 
regulations, the Board finds that neither the old nor the new 
criteria are more favorable to the veteran's claim.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Factual Background, Applicable Regulations & Analysis

The veteran asserts that a rating in excess of 20 percent is 
warranted.  At his hearing in September 2003 he testified 
that he took 1500 milligrams of Ibuprofen daily for pain and 
muscle spasms.  He added that he experienced pain, stiffness, 
and a tingling sensation all day, and that he could not 
obtain relief.  The veteran also testified that because of 
back pain he spends a day or two on the couch or in bed, and 
that he could not perform any household chores or work.

Despite the veteran's subjective complaints of experiencing 
increased symptoms, the Board finds that the criteria for a 
rating in excess of 20 percent have not been met.  Under 
Diagnostic Codes 5292, 5293 and 5295, in effect prior to 
September 23, 2002, the veteran's residuals of a low back 
strain are not productive of severe limitation of motion, 
severe intervertebral disc syndrome, severe lumbosacral 
strain.  Under Diagnostic Codes 5293, 5236, 5237 and 5243, 
effective September 23, 2002 and September 26, 2003, the 
veteran's residuals of a low back strain are not productive 
of anklyosis, forward flexion of the thoracolumbar spine to 
30 degrees or less, or objectively confirmed incapacitating 
episodes having a total duration of at least four weeks 
during the past 12 months.

Before September 23, 2002, Diagnostic Code 5295 provided a 20 
percent rating for moderate limitation of motion of the 
lumbar spine and a 40 percent rating for severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  Here the 
medical evidence shows that the veteran's limitation of 
motion is no more than moderate.  Although on VA examination 
in March 2002 the veteran complained of pain, physical 
examination showed flexion to 70 degrees with extension to 20 
degrees, bilateral lateral flexion to 30 degrees, and 
rotation to 40 degrees.  No discomfort or complaints were 
noted on lateral flexion and extension.  The examiner 
commented that the range of motion was within normal limits.  
Thereafter, the VA outpatient treatment reports dated from 
May 1998 to June 2003 merely show that the veteran took 
Ibuprofen to relieve the pain.  On VA examination in October 
2003, flexion was to 40 degrees with extension to 20 degrees, 
right lateral bending to 20 degrees, and left lateral bending 
to 25 degrees.  Straight leg raising was to 90 degrees 
bilaterally with pain.  The diagnosis was degenerative disc 
disease at L4-5 and the examiner considered the disorder 
mild.  Because the objective evidence fails to show severe 
limitation of motion, the requirements for an increased 
rating in this regard have not been met.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

The criteria for rating in excess of 20 percent have not been 
met under Diagnostic Code 5293.  Under Diagnostic Code 5293, 
a 20 percent rating was assigned for moderate intervertebral 
disc syndrome with recurring attacks, and a 40 percent rating 
was assigned for severe symptoms with recurring attacks and 
intermittent relief.  Pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief 
warranted a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

Here, the evidence shows that the veteran has no more than 
mild degenerative disc disease.  On VA examination in March 
2002, even though the veteran described his pain was 
constant, like a rod running down his back, physical 
examination revealed no paraspinal tenderness or trigger 
spots, although the veteran was somewhat hypersensitive to 
touch all over.  Straight leg raising was negative, and deep 
tendon reflexes were 2+ and symmetrical.  No wasting of the 
lower extremity was noted.  Medical reports from the Wesley 
Medical Center show that in August and September 2002 the 
veteran received electric stimulation and therapeutic 
exercise two times a week over four weeks.  Upon therapy 
completion, however, the veteran experienced decreased pain.  
VA outpatient treatment reports dated from 1998 to 2003 again 
merely show that the veteran received Ibuprofen for back 
pain.  On VA examination in October 2003, the impression was 
mild degenerative disc disease at L4-5.  Physical examination 
substantiated that impression.  Although straight leg raising 
caused pain at 90 degrees bilaterally, no sciatic was 
detected.  Further, deep tendon reflexes were present in the 
right ankle.  The absent deep tendon reflexes in the knees 
and left ankle are acknowledged.  Nonetheless, an increased 
rating is not warranted.  In the same 2003 VA examination 
report, the examiner reported that he could not detect motor 
weakness, sensory loss, or atrophy in the lower extremity.  
Moreover, as previously noted, no sciatic symptoms were 
detected.  As such, despite the veteran's complaints, the 
evidence fails to show severe or pronounced intervertebral 
disc disease.  Thus, the criteria for an increased rating in 
this regard have not been met.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5293.

The rating provisions of Diagnostic Codes 5294 and 5295, in 
effect prior to September 23, 2002, have also been 
considered.  Those rating provisions provided a 20 percent 
rating for sacroiliac injury and weakness or lumbosacral 
strain with muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in a standing 
position, and a 40 percent rating for severe sacroiliac 
injury and weakness or lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above-noted manifestations with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295.  

Clinical findings in this case do not show symptoms 
indicative of the criteria for a 40 percent rating.  The 
evidence shows that the veteran has moderate limitation of 
motion with degenerative joint disease and mild degenerative 
disc disease of the lumbar spine.  See VA examination reports 
in March 2002 and October 2003.  There is no evidence of 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes.  Thus, the assignment of an evaluation in excess of 
20 percent in this regard is not warranted.  

The mandates of DeLuca v. Brown, 8 Vet. App. 202 (1995) have 
also been considered.  In DeLuca, the United States Court of 
Appeals for Veterans Claims held that functional impairment 
which interferes with lifestyle and employment activities and 
supported by adequate pathology is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.  In this case, the veteran's 
functional impairment is contemplated in the currently 
assigned 20 percent evaluation.  

The veteran's complaints of pain, stiffness, muscle spasms, 
and tingling are acknowledged.  The veteran assertion that 
his back disability renders him bedridden on many days is 
also acknowledged.  The objective evidence, however, does not 
demonstrate increased functional impairment due to pain, 
weakness, fatigability, or loss of endurance.  On VA 
examination in March 2002, physical examination revealed no 
more than mild to moderate impairment.  Even though the 
examiner noted that during acute exacerbations the veteran 
could have some limitation of motion due to pain, he added 
that functionally the veteran had no difficulty with dressing 
or undressing or loss of endurance.  Clinical findings also 
revealed that the veteran's station and balance were good, 
and his gait was normal.  The veteran could walk on heels and 
toes without limitation or difficulty.  The examiner also 
commented that there was no evidence of any loss of range of 
motion, limitations in endurance, loss of balance, or loss of 
coordination.  Additionally, August 2002 to September 2002 
medical reports from the Wesley Medical Center show that 
after receiving electric stimulation and therapeutic 
exercises, the veteran's goals were met, and he experienced 
decreased pain.  VA outpatient treatment reports dated from 
1998 to 2004 do not reference functional impairment due to 
pain.  Moreover, on VA examination in October 2003, the 
examiner noted that the claims file had been reviewed.  The 
examiner reported that he detected no objective evidence of 
weakness, incoordination, fatigability or loss of motion.  
Although he could not estimate functional loss during flare 
ups, he added that the veteran did not use an assistive 
device, and repetitive flexion and extension did not cause 
additional symptoms or affect the veteran's range of motion.  
Thus, the assignment of an increased rating in light of 
DeLuca is not warranted.  

The Board has also considered the veteran's low back 
disability under the new schedular provisions, effective 
September 23, 2002 and September 26, 2003.  

Under Diagnostic Code 5293, effective September 23, 2002, 
intervertebral disc syndrome was evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  Incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months warranted a 20 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warranted a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, effective September 23, 2002.

Note (1) an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 

Note (2), when evaluating on the basis of chronic 
manifestations, VA is to evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes. 

Note (3), if intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment is 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment. 

Effective September 26, 2003, the general rating formula for 
disease and injuries of the spine (for diagnostic codes 5235 
to 5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) is to be used with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected.  

The new regulatory provisions, in relevant part, provide the 
following: 

Forward flexion of the thoracolumbar spine to 30 degrees or 
less warrants a 40 percent rating. 

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating.

Note (1) instructs to evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2) instructs that normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion. 

Note (3) instructs that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4) instructs to round each range of motion measurement 
to the nearest five degrees.  Note (5) instructs that 
unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6) instructs to separately evaluate disability of the 
thoracolumbar spine segments, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.

When rating intervertebral disc syndrome based on 
incapacitating episodes, the criteria are the substantively 
the same as those proscribed above under Diagnostic Code 
5293, effective September 23, 2002.  With regard to this 
provision, the regulatory provisions were merely moved to 
Diagnostic Code 5243 Intervertebral Disc Syndrome effective 
September 26, 2003.  38 C.F.R. § 4.17a, Diagnostic Code 5243 
(2004). 

In this case, the criteria for an increased rating under the 
new regulatory provisions have not been met either.  There is 
no evidence of any spinal anklyosis or evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less.  
Further, even though the veteran asserts that he has daily 
incapacitating episodes because of his intervertebral disc 
syndrome, the objective medical evidence does not support his 
assertion.  

On VA examination in March 2002, musculoskeletal and 
neurological findings revealed no more than moderate 
impairment.  Range of motion revealed no more than moderate 
limitation, with flexion to 40 degrees without discomfort or 
complaints.  The examiner added that functionally the veteran 
had no difficulty with dressing or undressing and no loss of 
endurance was noted.  The impression was degenerative joint 
disease, lumbosacral spine and chronic low back pain.  The 
examiner commented that there was no evidence of any 
limitations in endurance, loss of balance, or loss of 
coordination.  

Further, medical reports from the Wesley Medical Center, 
dated from August to September 2002, show upon therapy 
completion, the veteran experienced decreased pain.  VA 
outpatient treatment reports dated from May 1998 to January 
2004 merely show that the veteran merely took Ibuprofen for 
pain.  The reports do not reference any incapacitating 
episodes.  

Finally, on VA examination in October 2003, the examiner 
reported that although the veteran stated that he was 
incapacitated on a daily basis, it was acknowledged that no 
physician had recommended bed rest.  Further, after 
examination, the examiner noted that he detected no objective 
evidence of weakness, incoordination, fatigability or loss of 
motion.  The examiner also stated that he could not estimate 
functional loss during flare ups, and added that the veteran 
did not use an assistive device and repetitive flexion and 
extension did not cause additional symptoms or affect the 
veteran's range of motion.  In light of the aforementioned, 
the criteria for a rating in excess of 20 percent under any 
of the applicable new criteria have not been met. 

Finally, the pertinent provisions of 38 C.F.R. § 3.321 have 
been considered, but no additional consideration for this 
matter is warranted.  In this case, there is no evidence of 
frequent hospitalization or marked interference with 
employment that is exceptional so as to preclude the use of 
the regular rating criteria.  The Board acknowledges the 
veteran's assertions that he is unemployed because of his 
back disability, and acknowledges that his Social Security 
Administration (SSA) reports show that he receives disability 
payments.  The SSA reports also show that the disability 
award was primarily based on his psychiatric disability.  
Additionally, except for the veteran's own assertions, there 
is no evidence of record demonstrating that the veteran's low 
back disability is productive of frequent hospitalization or 
marked interference with employment.  Therefore, an increased 
evaluation on an extra-schedular basis is not warranted.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) expanded 
the duty of VA to notify the claimant and the representative 
of the information and evidence necessary to substantiate a 
claim, and enhanced its duty to assist a claimant in 
developing the evidence necessary to substantiate a claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  VA issued regulations to implement the VCAA in 
August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004)).  

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  The veteran and his 
representative have been notified of the information and 
medical or lay evidence needed to substantiate his claim.  By 
rating decision dated in April 2002, Statement of the Case 
dated in May 2003, and VA letters dated in February 2002 and 
May 2002, VA apprised the veteran and his representative of 
the law applicable in adjudicating the appeal, the reasons 
and bases for the VA decision, and the information and 
evidence needed to substantiate the claim.  VA told the 
veteran that he should provide medical information and/or 
evidence about his doctor's records, medical diagnoses, and 
medical opinions.  VA also told the veteran that it would 
assist him with obtaining medical records, employment 
records, or records from other Federal agencies.  VA, in 
essence, told the veteran to submit any evidence in his 
possession.  Further, by letter dated in August 2003, VA told 
the veteran that its attempts to obtain reports from Dr. 
Haney and the Disability Claims Professional were 
unsuccessful.  The Disability Claims Professionals also 
reported that they did not have records pertaining to the 
veteran.  There is no indication that any correspondence was 
returned as undeliverable.  Further, in June 2003, VA 
received notice that the Peavy Chiropractic Clinic did not 
have any of the veteran's records.  VA has fulfilled its duty 
to inform the veteran of the information and evidence needed 
to substantiate his claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA has fulfilled its duty to assist the veteran.  VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran, and such evidence has been 
obtained and associated with the claims folder.  The evidence 
includes reports of VA examinations dated from 2002 and 2003; 
VA outpatient treatment reports dated from 1998 to 2004; and 
private medical reports dated from 2002 to 2003.  The veteran 
was furnished medical release of information forms and told 
to inform VA of any additional dates and places of treatment, 
as well as any other pertinent information or evidence in the 
veteran's control.  Neither the veteran nor his 
representative has identified any outstanding evidence which 
could be used to support the issue on appeal.  VA has met its 
duty to assist the veteran in the development of this appeal 
and there is no need for further development.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159(d).

In this case, the duty to notify and duty to assist the 
veteran have been fulfilled.  All information and evidence 
have been developed to the extent possible and that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).


ORDER

Entitlement to an increased rating in excess of 20 percent 
for residuals of a low back strain is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


